         Case 1:18-cr-00315-JEJ Document 41 Filed 06/12/19 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                  :         1:18-cr-315
                                           :
                   v.                      :         Hon. John E. Jones III
                                           :
JORGE LUIS ROSA-HERNANDEZ,                 :
              Defendant                    :

                                      ORDER

                                   June 12, 2019

      The Court held a hearing on this date on the Government’s Motion to

Revoke Presentence Release. (Doc. 34). For the reasons stated in open court, we

find that there is not clear and convincing evidence that Defendant is not likely to

pose a danger to the safety of any other person or the community. 18 U.S.C. §

3143(a)(1). Therefore, it is hereby ORDERED that Defendant’s presentence

release is REVOKED and he is committed to the custody of the United States

Marshals.



                                               s/ John E. Jones III
                                               John E. Jones III
                                               United States District Judge
